OR!§|NAL

In the United States Court of Federal Claims

No. 16-50C
(Filed: February 29, 201 6) D
(NoT To BE PUBLISHED) FEB 2 9 2915
. u.s. cou;qr
=¢==v=¢=a==e=w=r=c=w*>t=#>i==a¢>a=>r=a=>e=»z¢*=a»»a==s#=h=r=e~»o==e==r** FEDERAL c OF
) LAIMS
MACK A. BETTS, )
)
Plaintiff, )
)
V- )
)
UNITED STATES, )
)
Defendant. )
)

=i=$*l==!¢=!=$>l==l='|==I==|==I¢=|=*$$=|=*=|=1|¢$=|=*=|=$**=!¢$*$***

ORDER

LETTOW, Judge.

Plaintiff Mack A. Betts seeks review of the Michigan Compensation Appellate
Commission’s decision to deny him benefits An exhibit attached to the complaint shows that
Mr. Betts filed a claim at the Commission against Ford Motor Company and that his case was
dismissed for failure to comply with the Commission’s procedures. The complaint does not
explain who or what injured Mr. Betts, the nature of the injury, or the nature of his claim at the
Commission.

Pursuant to the Tucker Act, codified at 28 U.S.C. § 1491(a), this court’s jurisdiction is
limited to claims against the United States, not "private parties." United States v. Sherwooa', 312
U.S. 584, 588 (1941). If the court at any time determines it lacks jurisdiction, it must dismiss the
case. Rule l2(h)(3) of the Rules of the Court of Federal Claims; see also Brady v. United States,
541 Fed. Appx. 99l, 993 (Fed. Cir. 2013) (affirming sua sponte dismissal of a pro se complaint
for lack of jurisdiction); Kelley v. Secretczry, United States Dep ’t ofLabor, 812 F.2d 1378, 1380
(Fed. Cir. 1987) (although courts hold pro se plaintiffs to less stringent standards, this leniency
does not extend to plaintiffs burden of establishing jurisdiction). Because plaintiff makes no
allegations against the United States, the court must dismiss his case.l

llt may be that Mr. Betts had (or has) a claim for damages based upon tort or for workers’
compensation, but, if so, this court would lack jurisdiction under the Tucker Act, 28 U.S.C.
§l491(a), because the court’s juridical power under that Act does not extend to "cases . . .
sounding in tort," 28 U.S.C. §l49l(a)(l).

The court also declines transfer of the case pursuant to 28 U.S.C. § 163 l, which permits
transfer in the interest of justice to another federal court that would have had jurisdiction.
Plaintiff`s complaint contains no allegations explaining his injury or its cause, making transfer
inappropriate. See Bea’ell v. Um`ted States, _ Fed. Appx. _, _, 2016 WL 520025, at *l (Fed.
Cir. Feb. lO, 20l6) (transfer not in interest of justice when complaint fails to state a claim).
Moreover, federal courts generally lack jurisdiction directly to review the decisions of state
tribunals. Cf Rooker v. Fidelity Trust Co., 263 U.S. 4l3, 415-16 (1923)), cf also District of
Columbia Court ofAppeals v. Feldman, 460 U.S. 462 (1983) (review of state court’s decision,
even on constitutional questions, may not be had in district court but rather only in Supreme
Court). That is a task for state courts, excepting of course the circumstance where the
consequence or result of a decision of a state tribunal raises an attendant question of federal law.z
The exception does not apply in this case because no federal question has been presented.

The court concludes that Mr. Bett’s complaint must be dismissed for lack of subject
matter jurisdiction. The clerk is directed to enter judgment in accord with this disposition.3

No costs_,_._ "'

  

n is so oRDERED.  l

 ` Lettow
Judge

 

ZThe essential characteristic of the Rooker-Feldman doctrine is that the "loser in state
court invites [a] federal district court to overturn [a] state court judgment," and jurisdiction to do
so is barred. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 287 n.2 (2005). In
Verz`zon Md., Inc. v. Public Servz`ce Comm ’n ofMd., 535 U.S. 635, 644 n.3 (2002), the Supreme
Court observed that Rooker-Feldman "does not authorize district courts to exercise appellate
jurisdiction over state-court judgments, which Congress has reserved to this Court," but the
"doctrine has no application to judicial review of executive action, including determinations by a
state administrative agency."

3Plaintiff`s motion to proceed in forma pauperis, ECF No. 3, is GRANTED;_=.
2